internal_revenue_service number release date index numbers department of the treasury washington dc refer reply to cc ita b07 plr-117863-00 date date legend a b c d date date date date date country x dear this letter is in reply to a request submitted on behalf of a by a’s authorized representatives for an extension of time under sec_301_9100-1 of the procedure and administration regulations specifically a has requested an extension of time to file a form_970 application to use lifo inventory_method for the year ended date this ruling_request is made in accordance with sec_301_9100-3 on date a was organized by b and c under the laws of country x b and c were also organized under the laws of country x since its organization a has been classified as a partnership for federal_income_tax purposes and has used a fiscal_year ending on date during its fiscal_year ended date a did not carry on any trade_or_business in the united_states nor did it derive any u s source income on date b and c owned all of the interests in a on that same date d a united_states_corporation owned all of the interests in b and c on date an authorized representative of a and b executed a form_970 to elect the last-in_first-out lifo_method for a’s fiscal_year ended date this form_970 was included with a form_5471 information_return of u s persons with respect to certain foreign_corporations that was filed on behalf of b and included as part of d’s consolidated_income_tax_return for its tax_year ended date the form_5471 and form_970 were also separately filed with the internal_revenue_service center in philadelphia pennsylvania and with the service in washington d c for its fiscal_year ended date and for all subsequent years a used the lifo_method to account for its inventories for both financial reporting purposes and to determine federal taxable_income recently a question has arisen as to whether a effected a valid lifo election when it submitted the form_970 with the form_5471 consequently a requests that the commissioner grant it an extension of time to file another form_970 with a form_1065 sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method the statement shall be made on form_970 pursuant to the instructions printed with respect thereto and to the requirements of this section or in such other manner as may be acceptable to the commissioner sec_703 provides that any election affecting the taxable_income derived from a partnership must be made by the partnership sec_6031 generally provides that every partnership is required to file a return for each taxable_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin an election includes an application_for relief in respect of tax and a request to adopt change or retain an accounting_method or accounting_period sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer's situation the provisions of sec_301_9100-3 may apply sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences and chose not to make the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government's interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax year that would have been affected by the election had it been timely made are closed by the period of limitations on assessment before the taxpayer receives the ruling granting relief under sec_301_9100-1 the information and representations furnished by a establish that it has acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted for a to file form_970 for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form_970 when it is filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable specifically no opinion is expressed in regard to a’s use of the lifo_method pursuant to a power_of_attorney on file in this office copies of this ruling are being sent to a's authorized representatives this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours heather maloy associate chief_counsel income_tax and accounting by james atkinson acting deputy associate chief_counsel
